IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID L. WETZEL,                            : No. 187 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW,                            :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.